Citation Nr: 0026008	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
May 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Jackson, Mississippi, Regional Office of the Department of 
Veterans Affairs (VA).  A written communication reasonably 
expressing disagreement with the rating decision was received 
from the veteran in December 1996.  In March 1997, the 
veteran appeared at a personal hearing at the San Antonio, 
Texas, Regional Office.  While subsequent rating decisions on 
the same issue were promulgated in April 1997 and January 
1998, a statement of the case was not issued until January 
1999.  A substantive appeal was received in March 1999.  Due 
to a change in residence, the veteran's claims files were 
subsequently transferred to the Houston, Texas, Regional 
Office (RO).  


FINDINGS OF FACT

1.  A June 1995 rating decision denied the veteran's 
application to reopen a claim of service connection for 
hypertension; a notice of disagreement was not received to 
initiate an appeal from this determination. 

2.  Certain evidence received since the June 1995 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim of 
entitlement to service connection for hypertension.

3.  The claims files include a medical diagnosis of 
hypertension, competent evidence of inservice incurrence, and 
medical evidence of a nexus to service. 



CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  New and material evidence has been received since the 
June 1995 rating decision, and the veteran's claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veterans' claim of entitlement to service connection 
for hypertension is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for hypertension, and that the claim 
should be granted.  He maintains that he developed 
hypertension as a result of exposure to mercury as a dental 
assistant in service.

In May 1986, the Board denied service connection for 
hypertension on the grounds that there was no evidence of 
hypertension in service or within the one year presumptive 
period following service.  In August 1989, and again in July 
1990, the Board denied reopening the claim, on the grounds 
that no new and material evidence had been submitted.  In 
June 1992, the then Court of Veterans Appeals (now United 
States Court of Appeals for Veterans Claims (Court)) affirmed 
the Board's July 1990 decision.  The veteran subsequent again 
attempted to reopen his claim, and in a June 1995 rating 
decision, it was determined that new and material evidence 
had not been received to reopen the claim.  The veteran was 
notified of the June 1995 and furnished notice of appellate 
rights and procedures.  The Board notes that while the 
veteran submitted correspondence in August 1995 addressing 
the June 1995 decision, he specifically stated that he did 
not intend that correspondence be construed as a notice of 
disagreement in order to initiate an appeal.  As a timely 
notice of disagreement was not filed, the June 1995 decision 
became final.  See 38 U.S.C.A. § 7105(c).  

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The Board observes here that the Hodge decision clarified that 
the standard to be applied when considering whether new and 
material evidence is lower than that used in a well-grounded 
claim analysis.  Specifically, evidence is new and material if 
it contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
regardless whether it changes the original outcome.  See 
Hodge, 155 F.3d at 1363.  The evidence to be reviewed is that 
which has been submitted since the last decision that 
disallowed the claim on any basis.  Evans v. Brown, 9 Vet.App. 
273, 285 (1996).

The evidence of record at the time of the June 1995 rating 
decision consisted of service medical records, post-service 
medical records, excerpts from various medical texts and 
articles addressing the possible link between exposure to 
mercury and the subsequent development of various disorders, 
including hypertension, and opinions from various VA and 
private physicians and medical experts, some of whom opined 
that the veteran's hypertension was related to his period of 
military service and some of which expressly discounted such 
a nexus.  

The evidence submitted since June 1995 consists in large part 
of duplicates of the medical opinions previously submitted 
that argue in favor of a link between the veteran's service 
and hypertension.  In addition, however, the veteran has 
submitted a January 1997 statement from Dr. Mary O'Keefe, 
M.D. who stated that she had reviewed the veteran's medical 
records, including the favorable medical opinions previously 
submitted by the veteran, and that, based on such evidence, 
she concluded that "it is possible that [the veteran] had 
hypertension . . . in service."  Dr. O'Keefe's statement is 
new, in that it had not been previously submitted.  In 
addition, the statement is material, and by itself, as well 
as in connection with evidence already of record, is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  While there was medical 
evidence in support of the veteran's claim at the time of the 
June 1995 decision, this new opinion from Dr. O'Keefe adds 
further support to the veteran's claim that hypertension was 
incurred during active service.  It certainly adds to a more 
complete picture with regard to the veteran's claim.  Hodge.  
Accordingly, the Board concludes that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for hypertension. 

Having found new and material evidence to reopen the 
veteran's claim, the Board must now look to whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The Board emphasizes, 
however, that the doctrine of reasonable doubt does not ease 
the veteran's initial burden of submitting a well-grounded 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Before turning to the well-grounded claim analysis, the Board 
at this point notes that another recent judicial decision has 
recognized that one result of the Hodge line of cases was to 
distinguish the new and material evidence standard from the 
standard for finding a claim to be well-grounded.  Winters v. 
Gober, No. 99-7108, slip op (U.S. Fed. Cir. July 26, 2000).  
The Winters holding suggested that a claimant under the prior 
Colvin standard who had been attempting to present new and 
material evidence to reopen a claim was not concerned with 
showing that the claim was well-grounded because under the 
prior Colvin standard, once it was determined that new and 
material evidence was received to reopen the claim, the claim 
was deemed to be well-grounded.  Winters, at 3 and 8.  
However, the Hodge line of cases has now clearly rendered the 
well-grounded claim question a separate matter of major 
importance.  Winters at 8.  Therefore, the Court of Appeals 
for the Federal Circuit noted that in such a case the claimant 
has been effectively deprived of the opportunity to present 
evidence on the well-grounded claim issue and that this was 
inconsistent with general principles of fairness.  Winters at 
8.  In view of the following decision on the well-groundedness 
question, however, there is no prejudice to the veteran. 

It is clear from the record that there is a medical diagnosis 
of hypertension.  Further, 
Dr. O'Keefe's statement constitutes medical evidence of a 
nexus between hypertension and service, as do a number of 
other medical opinions in the claims folder.  Accordingly, 
the Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991). 
Caluza. 


ORDER

The veteran's claim of entitlement to service connection for 
hypertension has been reopened and is well-grounded.  The 
appeal is granted to this extent, subject to the provisions 
in the following remand section of this decision.  


REMAND

Once a claim has been reopened and also found to be well-
grounded, the statutory duty to assist the veteran arises. 
38 U.S.C.A. § 5107.  Moreover, when considering the merits of 
a claim (as opposed to the new and material evidence and 
well-grounded analyses, the benefit of the doubt provisions 
of 38 U.S.C.A. § 5107(b) are for application. 

In the present case, the underlying questions are clearly 
medical in nature and suggest such a degree of medical 
complexity that further development is necessary so as to 
allow for informed appellate review. 

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO should contact Mary O'Keefe, 
M.D. at the Audie L. Murphy Memorial 
Veterans Hospital, San Antonio, Texas, 
and request clarification regarding her 
January 23, 1997, opinion letter.  Dr. 
O'Keefe should be asked to specifically 
identify the 1961 and 1966 blood pressure 
readings she cited in her letter and to 
offer a detailed explanation of her 
reasons for believing that such readings 
together with the 1988 renal angiogram 
and notes from Drs. Witwer, Satterlee, 
Fried, and Vandel suggest a possibility 
that the veteran had hypertension while 
in the military in the 1960's.  A 
detailed rationale for her opinion would 
be helpful and is hereby requested.  

2.  After completion of the above and any 
additional development of the evidence 
deemed necessary by the RO, the RO should 
review the record de novo and determine 
whether entitlement to service connection 
for hypertension is warranted.  In making 
this determination, all applicable laws 
and regulations, including the provisions 
of 38 U.S.C.A. § 5107(b), should be 
considered.  If the RO's determination is 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 


- 4 -


